December 20, 2012




                                 JUDGMENT

                     The Fourteenth Court of Appeals

                   TORRIAN MARCEL GLASS, Appellant

NO. 14-12-00172-CR
NO. 14-12-00173-CR

                                        V.

                      THE STATE OF TEXAS, Appellee


                    ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgment. The Court orders the judgment AFFIRMED.

     We further order this decision certified below for observance.